Citation Nr: 0424822	
Decision Date: 09/09/04    Archive Date: 09/16/04	

DOCKET NO.  02-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
severe patellofemoral joint disease of the right knee. 

2.  Entitlement to an evaluation in excess of 30 percent for 
severe patellofemoral joint disease of the left knee. 

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S. O.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1977.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of February and March 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Based on a review of the file, it would appear that the 
veteran has voiced no disagreement with the denial of a 
temporary total rating pursuant to the provisions of 38 
C.F.R. §4.30 (2003).  Accordingly, that issue is not 
currently before the Board.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify you if further 
action is required on your part.


REMAND

A review the record in this case raises some question as to 
the current severity of the veteran's service-connected right 
and left knee disabilities, and the impact of those 
disabilities upon his ability to engage in substantially 
gainful employment.  In that regard, service connection is 
currently in effect for severe patellofemoral joint disease 
of the right and left knees, each evaluated as 30 percent 
disabling.  The combined evaluation currently in effect for 
the veteran's service-connected disabilities is 60 percent.  
The veteran is additionally in receipt of a permanent and 
total disability rating for pension purposes.

The Board observes that, based on the review of the evidence 
of record, it is unclear whether the veteran currently 
suffers from osteoarthritis of one or both knees.  Although 
during the course of a VA orthopedic examination in March 
2002, it was noted that radiographic studies had been 
ordered, there is no indication that such studies were ever 
conducted.  Significantly, at the time of that examination, 
there was no evidence of any varus or valgus instability of 
either of the veteran's knees.  However, during the course of 
a videoconference hearing before the undersigned Veterans Law 
Judge in March 2004, the veteran testified that his knees 
would sometimes "collapse," causing him to fall down.  See 
Transcript p. 4.  Additional testimony was to the effect that 
the veteran was currently in receipt of Social Security 
disability benefits solely for his knees.  See Transcript pp. 
9-10.  Based on such statements, and given the inherent 
ambiguity present in the evidence, further development will 
be undertaken prior to a final adjudication of the veteran's 
claims.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. §§5100, 5102, 
5103, 5103A, 5107 (West 2002); see also 38 C.F.R. §§3.102, 
3.156(a), 3.159, 3.326(a) (2003).  Pursuant to the VCAA, the 
VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §5103(a) 
(West 2002); 38 C.F.R. §3.159(b) (2003); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, notwithstanding certain correspondence 
in October 2001, the RO has failed to provide the veteran and 
his representative with adequate notice of the VCAA, or of 
the information and evidence needed to substantiate his 
claims.  More specifically, the correspondence in question 
makes no mention of the evidentiary or schedular requirements 
for the assignment of an increased evaluation for the 
veteran's knee disabilities, or similar requirements for the 
assignment of a total disability rating based upon individual 
unemployability.  While in June 2002, the veteran and his 
representative were furnished a Statement of that Case on the 
issues currently before the Board, that Statement of the Case 
failed to provide either the veteran or his representative 
with the various regulatory provisions of the VCAA.  Such a 
lack of notice constitutes a violation of the veteran's due 
process rights.  Accordingly, the case must be remanded to 
the RO in order that the veteran and his representative may 
be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1. The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification and 
development procedures contained in 38 
U.S.C.A. §§5103, 5103A (2002), and in 38 
C.F.R. §3.159 (2003) are fully complied 
with and satisfied.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2002, the date of the 
most recent VA orthopedic examination for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
right and left knee disabilities.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without could cause may have an adverse 
effect on his claims.

As regards the requested examination, all 
pertinent symptomatology and finding 
should be reported in detail, and all 
appropriate studies (including 
radiographic studies) should be 
performed.  Following completion of the 
examination, the orthopedic examiner 
should specifically comment as to the 
severity of the veteran's service-
connected knee disabilities, to include 
findings encompassing range of motion, 
the presence (or absence) of arthritis, 
and whether the veteran suffers from 
instability of one or both knees.

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

4.  The RO should then review the 
veteran's claims for increased 
evaluations for his service-connected 
right and left knee disabilities, as well 
as for a total disability rating based 
upon individual unemployability.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in June 2002.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




